Title: To James Madison from Richard Cutts, 19 October 1811
From: Cutts, Richard
To: Madison, James


Dear SirSaco October 19th. 1811
On my return from Boston I found your favr. of the 30th Ulto. from Montpelier, Yours of the 6th Inst. came to hand several days past, on receipt of it, I wrote immediately to Judge Lincoln requesting an explination of the conversation that took place between us last May. I have waited several days for his answer—as soon as it arrives I will forward it to you—if he does not incline to accept the appointment, I most sincerely hope he will point out some of the most prominent Lawyers in the district from whom you may make a fortunate selection.

If Judge Lincoln declines, as I fear he will, Joseph Story of Salem the present speaker of our House of Representatives, & the Honble. Ezekiel Bacon appear almost the only Candidates in this State, they are both young & yazooists. As you are personally acquainted with both of them, I am convinced you can form a better opinion of their Merit & qualifications than myself. Since writing another person has occured to my Mind, likewise known to you, I mean Mr. Plummer of New Hampshire, formerly a Federal Senator in the UStates Senate since a Republican, & now the Republican Candidate to Succeed Govr. Langdon. I mention him only for your consideration.
I regret to state that my late trip to Boston has caused my shoulder to continue very weak & some times painful. I cannot use it but very little, without the assistance of my other hand, being my right arm increases the misfortune, if the disability had been in the left arm I believe we should have surmounted all other obstacles & set our faces towards Washington, we cannot reconcile ourselves to the loss we are about to suffer, without the most painful sensations—if my shoulder should get better soon, we may even at the eleventh hour attempt the journey, if deprived of the happiness of seeing you this winter, we can only say that our constant prayers will be for your health & happiness, & that of Mrs. M—not forgetting Mrs. W. and our other friends. We hope your next will announce the better health of John Payne. I am with the highest respect & esteem yr St
Richard Cutts
